DETAILED ACTION
Examiner acknowledges receipt of the reply 12/9/2020, in response to the non-final office action mailed 6/12/2020.
Claims 1-23 are pending.  Claims 1-16 and 23 remain withdrawn from further consideration for the reasons made of record.
Claim 17-22 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 18 and 21 is withdrawn in view of the amendment filed 12/9/2020.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 17-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 12/9/2020.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2011/116007- cited in IDS filed 3/3/2020), as evidenced by Szeto et al. (U.S. 2007/0129306, hereinafter referred to as “Szeto 2”), in 

Response to Arguments
Applicant’s arguments, 12/9/2020 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/9/2020.  An action on the merits is set forth herein.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject This is a new rejection necessitated by the amendment filed 12/9/2020.
Claims 21 and 22 depend from instant claim 18.  Claim 18 is drawn to the method of claim 17, wherein the subject has had or is having a myocardial infarction, and wherein the expression level of peroxisome proliferator-activated receptor gamma coactivator (PGC1), nuclear-encoded respiratory factor-1 (NRF1), mitochondrial transcription factor A (Tfam), or a combination thereof is stabilized in border zone cells.
Dependent claim 21 recites expression levels of ERRα, PPARα, GLUT, CD36, or combination thereof is stabilized in border zone cells.  Examiner notes that ERRα, PPARα, GLUT, and CD36 are not recited in claim 18.  Accordingly, claim 21 is deemed to be broader in scope than claim 18.
Dependent claim 22 recites that mitochondrial gene expression is increased in border zone cells, whereas claim 18 recites that gene expression is stabilized.  Accordingly, claim 22 is deemed to be broader in scope than claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeto et al. (U.S. 2011/0082084- previously cited), as evidenced by Dai et al. (J. Am. Coll. Cardiol. 58:73-82 (2011)).  Examiner notes that Dai et al. is a journal article authored by the named inventors of Szeto et al.  This is a new rejection necessitated by the amendment filed 12/9/2020.  
Szeto et al. teach compositions and methods for treating heart failure in a mammalian subject comprising administering a therapeutically effective amount of an aromatic-cationic peptide (e.g., abstract, paras. [0007], [0056], claim 1).  The heart failure can result from various disorders including hypertension, myocarditis, ischemic heart disease, and acute myocardial infarction (e.g., para. [0005], [0053], [0072], [0119]; claims 1, 4-5).  Aromatic-cationic peptides include the antioxidant peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2 (e.g., para. [0015], [0053], [0105], claims 1-2).  The reference further indicates that administration of SS-31 stabilizes the expression levels of PGC1, NFR-1 and Tfam as compared to a patient (mouse model of heart failure) not administered SS-31 (Fig. 5B; Ex. 1).  
Id.  Ang II induces mitochondrial ROS in cardiomyocytes and scavenging mitochondrial ROS by a mitochondrial-targeted antioxidant peptide (SS-31) is beneficial in the setting of hypertensive cardiomyopathy (pp. 78-81).
     Accordingly, Szeto et al. teach a method of promoting mitochondrial gene expression via administration of a therapeutically effective amount of D-Arg-2',6'-Dmt-Lys-Phe-NH2 to a subject wherein mitochondrial gene expression is stabilized, as compared to a subject not administered the peptide. 
The limitations of claim 17 are satisfied by the teachings of Szeto et al. green and a large groups of people. The times by women banks
Response to arguments
	Applicant traversed the 103 rejection [withdrawn herein] asserted arguments relating to Szeto et al.  Applicant stated that “Szeto teaches at paragraph [0062] and Fig. 5 that D-Arg-2',6'-Dmt-Lys-Phe-NH2 suppresses angiotensin-II induced mitochondrial biogenesis and gene expression” (p. 9 of reply filed 12/9/2020.  Applicant further states that “Szeto does not teach or suggest that D-Arg-2',6'-Dmt-Lys-Phe-NH2  Id.  
	Examiner has reviewed and considered applicant’s arguments but is not persuaded.  Examiner first notes that angiotensin II was administered in the animal mouse model to induce cardiomyopathy (Example 1).  The teachings of Szeto remain relevant as prior art to the instant claims.  

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeto et al. (U.S. 2007/0129306)- previously cited; hereinafter referred to as “Szeto 2”). This is a new rejection necessitated by the amendment filed 12/9/2020.
Szeto 2 teaches that mammalian patients suffering from myocardial ischemia and ischemia reperfusion are in need of a reduction in CD36 expression (e.g., para. [0119], [0127], Ex. 2-4, 6; Figs. 1-4, 13-15).  Administration of an effective amount D-Arg-2',6'-Dmt-Lys-Phe-NH2 (SS-31) stabilized the expression level of CD36 and thereby promotes mitochondrial fatty acid oxidation in treated border zone cells (e.g., Fig. 1, 6, Ex. 4 and 6).  It is further noted that SS-31 reduced lipid peroxidation (an isolated guinea pig hearts following ischemia-reperfusion) (para. [0165],Fig. 13).  
Accordingly, Szeto 2 teaches a method of promoting mitochondrial gene expression via administration of a therapeutically effective amount of D-Arg-2',6'-Dmt-Lys-Phe-NH2 to a subject wherein mitochondrial gene expression is stabilized as compared to a subject not administered the peptide. 
The limitations of claim 17 are satisfied by the teachings of Szeto 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (U.S. 2007/0129306)- previously cited; hereinafter referred to as “Szeto 2”), in view of Wilson et al. (WO 2011/116007-previously cited) and Szeto et al. (U.S. 2011/0082084- previously cited), as evidenced by Dai et al. (J. Am. Coll. Cardiol. 58:73-82 (2011)).  
 teaches that mammalian patients suffering from myocardial ischemia and ischemia reperfusion are in need of a reduction in CD36 expression (e.g., para. [0119], [0127], Ex. 2-4, 6; Figs. 1-4, 13-15).  Administration of an effective amount D-Arg-2',6'-Dmt-Lys-Phe-NH2 (SS-31) stabilized the expression level of CD36 and thereby promotes mitochondrial fatty acid oxidation in treated border zone cells (e.g., Fig. 1, 6, Ex. 4 and 6).  It is further noted that SS-31 reduced lipid peroxidation (an isolated guinea pig hearts following ischemia-reperfusion) (para. [0165],Fig. 13). 
Although, Szeto 2 teaches a method of promoting mitochondrial gene expression via administration of SS-31 to a subject wherein mitochondrial gene expression is stabilized as compared to a subject not administered the peptide, Szeto 2 does not teach that the subject has had or is having a myocardial infarction.
Wilson et al. teach compositions and methods for treating an ischemia-reperfusion injury, such as occurs during acute myocardial infarction and organ transplant in a mammalian subject (abstract, para. [0009]). The peptides can be used directly for treating an acute myocardial infarction injury in a mammalian subject (para. [0005). The methods comprise administering to the subject an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof.  Id.  Peptides for treatment include D-Arg-2',6'-Dmt-Lys-Phe-NH2 (also known as SS-31; para. [0010]). The reference further teaches therapeutically effective amounts of the peptide (e.g., paras. [0013], [0049]-[0051], and [0147]-[0152]).  Example 1 shows results of administration of D-Arg-2',6'-Dmt-Lys-Phe-NH2 in protecting against acute myocardial infarction injury in a rabbit model.  
2 (e.g., para. [0015], [0053], [0105], claims 1-2).  The reference further indicates that administration of SS-31 stabilizes the expression levels of PGC1, NFR-1 and Tfam as compared to a patient (mouse model of heart failure) not administered SS-31 (Fig. 5B; Ex. 1).  (Ang II) was administered to the mouse for the purpose of inducing cardiomyopathy in the mouse model of heart failure.  As evidenced by Dai et al., Ang II induces LVH, cardiac fibrosis, and diastolic dysfunction.  At the molecular level, Ang II binds to the angiotensin receptor-1 (ATR1), a guanine nucleotide-binding protein type q alpha subunit (Gαq)-coupled receptor, then stimulates nicotinamide adenine dinucleotide phosphate (NADPH) oxidases to produce reactive oxygen species (ROS) (p. 73).  ROS generated by NADPH oxidase was shown to stimulate mitochondrial ROS production and induce mitochondrial dysfunction.  Id.  Ang II induces mitochondrial ROS in cardiomyocytes and scavenging mitochondrial ROS by a mitochondrial-targeted antioxidant peptide (SS-31) is beneficial in the setting of hypertensive cardiomyopathy (pp. 78-81).
It would have been obvious to the skilled artisan to administer D-Arg-2'6'-Dmt-Lys-Phe-NH2 to a subject in need of treatment of a method for promoting mitochondrial gene expression wherein the mitochondrial gene expression is stabilized in the subject 2 to a subject promoted stabilization of the expression level of levels of PGC1, NFR-1 and Tfam in border zone cells [cardiac cells close to myocardial infarction zone].  As evidenced by Dai et al, angiotensin II induces mitochondrial ROS in cardiomyocytes and scavenging mitochondrial ROS by a mitochondrial-targeted antioxidant peptide (SS-31) is beneficial in the setting of hypertensive cardiomyopathy (pp. 78-81).  The skilled artisan would have had a reasonable expectation in treating such a subject because Szeto 2, Wilson et al., and Szeto et al. explicitly taught that administration of the peptide led to stabilization of mitochondrial expression levels, in promoted mitochondrial fatty acid oxidation (stabilization of CD36 mRNA expression levels), in a patient suffering from a myocardial infarction.
Examiner notes that the specification states the term "border zone cells" refers to cardiac cells that border, surround, or lie in close proximity to the infarct zone. In some embodiments, the border zone is a strip of non-infarcted heart tissue about 2 mm in width surrounding the scar. Border zone cells are the cardiac cells that are subject to 
Accordingly, claims 17 and 18 are rendered obvious.  
Regarding claim 19, the peptide can be administer at least 3 hours after a revascularization procedure [myocardial infarction] (Wilson at para. [0007]).  Approximately after 10 min of ischemia, the animals received a continuous infusion of either vehicle (saline) or peptide; ischemia was continued for an additional 20 min (i.e., 30 min total) after the start of treatment (Wilson at para. [0167], Ex. 1).  Regarding claims 20, the peptide can be peptides may be administered orally, topically, intranasally, intraperitoneally, intravenously, subcutaneously, or transdermally (e.g., by iontophoresis) (Szeto 2 at para. [0129]). See also Wilson et al. at para. [0037] and [0042].  Regarding claim 21, Szeto 2 teaches that administration of SS-31 stabilized the expression level of CD36 and thereby promotes mitochondrial fatty acid oxidation in treated border zone cells (e.g., Fig. 1, 6, Ex. 4 and 6).  
Regarding claim 22, Szeto 2, Wilson et al., and Szeto et al. teach administration of SS-31 to a patient with ischemia-reperfusion injury and/or myocardial infarction.  The references teach that D-Arg-2',6'-Dmt-Lys-Phe-NH2 promotes and stabilizes mitochondrial gene expression and promotes mitochondrial fatty acid oxidation.  Administration of the peptide to the exact same patient population is deemed to inherently restore mitochondrial gene expression by increasing gene expression in the treated border zone cells. 
.
Response to arguments
	Applicant traversed the previously presented 103 rejection [withdrawn herein] and asserted arguments relating to Szeto et al.  Applicant stated that “Szeto teaches at paragraph [0062] and Fig. 5 that D-Arg-2',6'-Dmt-Lys-Phe-NH2 suppresses angiotensin-II induced mitochondrial biogenesis and gene expression” (p. 9 of reply filed 12/9/2020.  Applicant further states that “Szeto does not teach or suggest that D-Arg-2',6'-Dmt-Lys-Phe-NH2  alone promotes mitochondrial biogenesis or stabilizes gene expression, as it is administered only in conjunction with angiotensin II”.  Id.  
	Examiner has reviewed and considered applicant’s arguments but is not persuaded.  Examiner first notes that angiotensin II was administered in the animal mouse model to induce cardiomyopathy (Example 1).  The teachings of Szeto remain relevant as prior art to the instant claims.  
	Examiner further refers applicant to the teachings of Dai et al. which teaches the molecular interplay between angiotensin II, reactive oxygen species, mitochondrial gene expression, and D-Arg-2',6'-Dmt-Lys-Phe-NH2 in cardiomyopathy.

Conclusion
No claims are allowed.
Claims 1-23 are pending.  Claims 1-16 and 23 are withdrawn.
Claims 17-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654